DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5 January 2021 is acknowledged and has been entered. 
Status of the Claims
Claims 2, 5, 7,9, 11, 13, 16, 18, 20, 21, 25, 26, 28, 29, 32-34, 36 and 40-63 have been cancelled.
Claims 37 and 39 have been withdrawn.
Amended claims 1, 3, 4, 6, 8, 10, 12, 14, 15, 17, 19, 22, 27, 30, 35, 38 and new claim 64 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3, 4, 6, 8, 10, 12, 14, 15, 17, 19, 22, 27, 30, 35, 38 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Shrikhande  (US 6,544,581) in view of Yi et al. (2005).
Shrikhande et al beneficially teach a method of extraction of grape phenols by extraction. Specifically disclosed is: to extract grape seeds, grape seeds, dry or fresh, are heated with hot water for a time sufficient to extract most of the polyphenols (e.g., 140-212 degrees F).The time of heating may be varied in relation to the temperature used to produce a crude extract containing phenolic compounds including gallic acid, catechin, epicatechin and epicatechin gallates and oligomeric procyanidins.
The crude grape seed-water extract can be separated from spent seeds by draining over metal screens. The extract is then cooled and treated with any suitable commercially available pectolytic enzyme to break down cell wall constituents. Preferably, the seed water extract is enzyme-treated for a period of two hours at 80-120 degrees F. Alternatively, the seed-water extract may be enzyme-treated for 7-14 days or longer at about 40-50 degrees F. 
 The resulting highly turbid seed extract is acidified with an acid, preferably a mineral acid, more preferably with sulfuric acid, to a pH of approximately 1.5-2.5 and allowed to react from 1 to 48 hours. The acidified extract is cooled for up to several weeks to allow for macromolecules, including proteins and other polysaccharides, to 
  	The clarified seed extract is adsorbed on a column containing an adsorbent. The effluent is discarded, and the adsorbent resin column containing adsorbed proanthocyanidins is rinsed with sufficient volume of water to further remove entrapped/adhering solutes from the resin. The adsorbed monomers and oligomers are eluted from the column with a sufficient volume of 50-95% aqueous ethanol, preferably 1-3 bed volumes.
The eluant, a highly concentrated solution of proanthocyanidin monomers and oligomers, is subjected to vacuum evaporation (distillation) to remove solvent and the residue is taken up in a small volume of water. This aqueous extract has a very high concentration of monomers and oligomers (5-45% by weight) with an appearance of dark brown liquid.
The aqueous solution can be vacuum dried, spray dried or freeze dried to a free flowing powder with greater than 85% of the total phenols containing monomeric (gallic acid, catechin, epicatechin and epicatechin gallate) and oligomeric procyanidins. This free flowing powder is freely soluble in water. 
The cited reference does not specifically disclose the grape variety of Muscadine.
Yi et al. beneficially teach that phenolic compounds bioactivities in four cultivars of muscadine (Carlos, Ison, Noble, and Supreme) could possess anticancer properties. Phenolic compounds were extracted from muscadine skins and further separated into 

The claimed method is directed to a routine method of hot water extraction of grape skins/seeds which is well known in the prior art. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ the Muscadine variety of grapes within the method taught by Shikrande et al. based upon the beneficial teachings provided by Yi et al. with respect to phenolic content of varieties of muscadine grapes.
The adjustment of particular conventional working conditions (e.g., experimental variables such as temperature of extraction solvent, duration of extraction, purity of solvent(s), addition of appropriate preservatives depending on intended use of the extract, e.g., in comestibles) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
See e.g., MPEP 2144.05
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
B.    There Must Be an Articulated Rationale Supporting the Rejection
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in .

Response to Arguments
Applicant’s amendments/arguments, with respect to the rejection(s) of the claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art cited herein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.